Title: From John Adams to Benjamin Rush, 24 June 1812
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy June 24. 1812

The Decadency of Government is obvious, through the World and it is to be feared the cause of it is the general Relaxation of family discipline. It becomes you and me Seriously to consider whether We have not contributed our Share to this general Evil. Within a few days, my Rib had the boldness to Say to me “When you write to Dr Rush, you String together Epithets and Adverbs and Substantives, just as the Boys String their Robbins Eggs in long Rows in the Spring.” yet this exceeds, but very little what yours Said of both of Us. Ought not Some measures to be taken to teach those Ladies more reverence for their Lords?
This important observation however was not the object I had in view when I took up my Pen to interrupt you in your Visit to your Parents.
Some unknown one has sent me “An American View of American Affairs” printed by Bronson. I wish to know the Writer. Some young Gentleman I presume, whose Pen has not ran long enough to glide with Ease.
The Pamphlet is full of fashionable λατρια, to our infallible Guide: but his is not So Surprising as Something he Says about me; which, whether intended as a Compliment or a Sarcasm, required a degree of boldness very uncommon in this age. The decent Freedoms with Jefferson and Madison Show him to be a Federalist, but whether a Quaker or not, he is not an Englishman, at least if he has not put on a Mask. When I read my name in a Newspaper or a Pamphlet, unattended with Expressions of Contempt or Malice, I esteem it and an honour and receive it as a Compliment.
It is astonishing to See how little the Policy of this Union is understood and how totally forgotten or misremembered is its History. What does this Man mean by the Strong Features of my Character, which “I impressed on the Counsels of my Country”? The Prudence of an Individual is the Policy of a Nation. Self Preservation is the first Law of Nature to both. It is the first Duty of a Statesman especially of the first Magistrate of a Nation to watch and provide for the Preservation and Safety of his Country in all her Interests; her Agriculture, her Commerce, her Navigation her Fisheries; all her Rights on the Ocean and on the Land; nay I will add her Morals her Religion, in Some degree or other; her Liberties; and as indispensable to the preservation of all and every one of these, to preserve a National Consciousness of her own Right, a National Feeling of her own Power, a National Resentment of National Wrongs and Injuries.
France, under Washingtons Administration, had, in defiance of all Laws human and divine, plundered our Commerce in every Sin in Europe and the West Indies, She had insulted Us to our Faces She had invaded your Delaware River and taken our Ships there, She had entered the harbour of Charleston S.C. and burned a Ship with five hundred Tons of Sugar at Noon Day in Sight of the World. She had plundered our Ships and Cargoes to more than twenty Millions of Dollars in value When these Injuries were felt, and an Ambassador sent by Washington to remonstrate against these outrages, that Ambassador was rejected with Comtempt. When Washington  Slipped his Neck out of the Collar and left me to inherit his Contentions and his Ministry and I had sent a new Embassy of three, Pinkney Gerry and Marshall, these were rejected with Contempt, and worse than Contempt. Attempts were made to terrify them as if they had been Children; demands were made of them of insufferable Insolence, and even Bribes were demanded of them to a very large Amount.
In these Circumstances what “Strong Features of Character” were exhibited. Is there a dastard? Is there a Poltroon? Is there a Stock or a Stone in these United States, that did not feel? Measures were taken with the Utmost Coolness Moderation and Simplicity by the Congress of the Eighteenth Century to defend the Country and Demand Justice, not to take Revenge. And a Plan was laid of Revenue Navy Yards and Naval Power, and executed too, which looked forward with a prudent Foresight, to the defence and Preservation of the Country in future Exigencies, which from the State of Europe were foreseen, and which ought to have been foreseen, not only by the wisest Men, but by the Simplest Men in the Nation.
Who destroyed this System?  The Congress of the Nineteenth Century Who by repealing the Taxes, have emptied their treasury? Who by mud dashing my Navy have disarmed themselves at Sea? Who by a Shallow Superficial thoughtless Policy have involved themselves in Embarrassments, and distress enough to make them Objects of Universal Pitty?
The Prudence of the 18 Century is called now in the 19th. “The Profligate Administration of John Adams!” “The mad ambition of John Adams!!!” &c &c &c Is this the Reasoning, the Veracity, the Justice, the gravity, the Dignity, the deliberation of a Legislative Assembly? or is it the Raving of your Patients in your tranquilizing Chairs?
June 26. War! War! War! Sure enough. Whose “Profligacy” is this? Whose “mad Ambition?” An Alien Law will now be wanted? and to be executed  too. Mine  never was in a Single Instance. Or will they tolerate Spies and Traitors with bribes in their hands to roam about, to haunt every tavern, to loyter in every corner, exciting Plotts, Seditions and Treasons!
A Sedition Law will be wanted. Or will the Newspapers be tolerated in propagating the ingenious Speculations of Henry and Carpenter? &c &c &c in telling the World that our Rulers are “Knaves and Fools?” “Ennemies to their Country?” “Sold to France?” “That England is our best Friend?” “France our worst Enemy but one, that is our own Congress?”
Weak, Short Sighted, Shallow, Superficial Children! You ought to have foreseen all this fourteen Years ago, as the madly ambitious, the profligate, the strong featured John Adams did, to his and his Countries cost.
So no more at present from your Strong featured Friend

John Adams
N.B. Hamilton, Indiequin, and Rush have hinted Something about “bursts of Passion” “Bursts of Temper” &c I have Something to Say on this Subject hereafter, when it shall be again a healthy time in Philadelphia.

